Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the j —__ i
Middle pistect of sloeth Carolia:
» 8
Division Ve

\

Case No. ° Ce uf

 

 

(to be filled in by the Clerk's Office)

ZAMMTE SAY LOTHARP
Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of ail the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-y-

Jury Trial: (check one) [_] Yes [Ko

Ht. fal EQui
OFF ace OF THE U.S. ATTORNEN _

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

me me ee ee ee ee ee ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A, The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

Name ZAMUTE TAY LOTHARP

Street Address Z0\ slokth CHURCH STREET
City and County Wht STO" SALE) | FORSNATH COUKUTY |
State and Zip Code NOzTH CAROLININ 2$E1IQL _ — _
Telephone Number i IA - ee —
E-mail Address - Al [A a a a

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5

Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 1 of 10
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

'
~

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if nown)

Defendant No. 4

Name

Job or Title @finown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

_~

Ao"E GS EEL O

OFFICE OF THe us. AT Torley

 

- Edge 4) Fleor
=( LEORI
MorTH CAROLINA ZEULQI
S3b- 332- SBA\
nMeole . Sueee @ usdoy. cov
~ q Ww omy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5

Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 2 of 10
GP LSet aos

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power), Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties, Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
[_ ]Federat question [Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiffis)

a. If the plaintiff is an individual

The plaintiff, (name) ZH {tre ot RY LOTHARE , 18 a citizen of the
State of (name) A lORTH CAR OLIAIA .

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name)

 

 

and has its principal place of business in the State of fname)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)
ea

2. The Defendant(s)

 

 

“. oO a. If the defendant is an individual
‘ The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 5

Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 3 of 10
ASSES IMIS S

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

116

IV.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of fname) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) tae ,
and has its principal place of business in (name) \d Asinittd to al | pe Cc,

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See Attached Fagess lo nail BR.

Relief

vx

, State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal

arguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5

Case 1:20-cv-01062-LCB-LPA Document 2. Filed 11/23/20 Page 4 of 10
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

SEE =

V. Certification and Closing

AeoiFOlidas

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: ij / 1B /2020

Signature of Plaintiff ZAWMLE oS AY LOTHARP

Printed Name of Plaintiff ZA R(KRI TE

For Attorneys

Date of signing:

 

Signature of Attorney

STAN LOS THARP

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

Page Sof 5

Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 5 of 10
TTT. staternenst of Chains

|

\\ Pin her has exhausted Bec \iug otemtie dbl
“ered Asta COMES to 4s Court ar

Equity warts clenal lantds Aatc\ ae Cjaad

>

i ed one ge ash —
RA ase aidachne tn pasndias competi tt a NOES

44 paliiatiel BE Sih San eat
stop pel on -he lA agains

l Wet Eddadtt As cu tl eueete® Ib —
teeter! Trote st [centerten-te oF
SSishenoae, certified bu risk Mhia Nue
hice —Thao, of MotAer| puoi Por Keb athe 7

County , ad eal ne hii _ |

+

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oa 2 EE Ines co odes ed go ecretecagh

—jydgement “a_estoppel_on the € Pacte /
LMS ey AC at Ains+_ Pendant As evidenced
| oe} 4ye GL ue he zo brah / Cepbricats

ex peas OZ — dl by vA
| uate = step sag

cen . roy Caro lita .

 

 

 

 

|

 

Pa.
Bibesk eeaieta of claie _

 

Case 1:20-cv-01062- LCB- LPA Document 2 Filed 11/23/20 Page 6 of 10

 

 
|
| | |
oalhcainenenmnseommenioecmsilient

 

 

4s)

HAs evidenced buoy she attached Accepted

| Thistetracttess ins veal SOMERE Cyd capacity

bia rdeee Lau’ ras at ea teg Bes Leigh” dhs

fog Nlalue Aud TWeturet Foe Malu commeran | +—
|
|

AS creditor (sec exhibits fo= GQ. these

Lexbibets WE RE acttached +o previous corp fae

fi “20 aa Ania is. Sceepoetthed, ese )- | —
5} PlambPeee * td othe | smedh} Te TES | 7
diene a ee | —

 

|

|

i

Sant

 

| SsePeudank tacked eonisderat toa bare =
Tip cA oe secur A promise -OR |

\ Mow boa Pide assesspmcarl Ti _| =
rs Ac Jacked to the cdlemauel Tristeumerrty,
ses “susppoet tre contractual basis Updal ee oe ent
dich He Allee beqed obligation © TS based . |

Foner of Se fence Se, _zesponel Ta eh -

Hats matter ts. stare decisis. os]

Pioueees. Adve Feretaatiit Tented Ts 1s Tepe |
fee yudic cial ent HEM, Ant theze A2 ;

h _— — pe

a “ke = ee

_ _sttemt wt of Claua

Case 1 20-cv- 01062- LCB- UPA Document 2 Filed 11/23/20 Page 7 of 10
|

 

|
|

Facts 4 tal con troversc| .

 

 

 

 

 

 

Q\ Plawtnfe is exfrtled +o pelte® i thes
EC pata le claim
Lo’ Detendant * LS Esto rpde Re ve

 

es

 

TT
respond tea eziaintea | Ade RelealPue
PROCESS . or

 

 

eS Cc
-\ was —

laut befoce tht hornoeable cone.

 

 

 

 

 

 

ape near frmcoenee

 

 

 

 

 

SS

 

 

 

 

 

 

cy. 8

 

State me a of Claut ib

 

 

 

 

Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 8 of 10
Jowe. Re lef

(\| Planters request judieial PEView of his
Administrative PrEcess Aad remeds| :

Z\ Planters request AN court +o Piri the
Facts aud cyveate ont thre laut of the
Icosttenct before thin court.

3) Plaine emeeat durant yleies teat
lon Wis Adminicteative creme! 45
| = - = .

\ Planters request dinis cour+ to release

ithe @rder of the Court to ZAdsireE
AN LOTHARP..

 

s) PlAmtPte zequest the ia edie order
| Defendant E peat the sum ceetatn
| & 4, COO, COO.00° cover +o Platutere .

pn yp sh

j Pespecctu tly submitted as erdee of ZAMAIIE DAS —

LOTHAR? Z f /
1} A ctr f 2 = . t gfe)
¥ 7 eee

| anne 2 ~lethaco , Pe gel ing
vE presen tative foe ZANMIE TAY LOTHARP |

Ba. 4
eet

' Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 9 of 10
ASESILES OS

Principal

Signature: En.

hrs (J
Date: _ 411-132-2020

LZ 7

 

 

State of North Carolina

County of ___ Forsyth

1, Denise Anderson Notary Public, do hereby certify that

Zannie J. Lotharp_ personally known to me (or proved to me on the basis of satisfactory evidence} to
be the person whose name is subscribed to the within instrument and acknowledged to me that he/she
executed his/her authorized capacity, and that by his/her signature on the instrument the person, or the
entity upon behalf of which the person acted, executed the instrument.

 

 

Witness my hand and official seal this __ 18TH dayof___ November. , 20_20
Denise Anderson .
NOTARY PUBLIC (Official Seal)
Forsyth County, NC

 

 

 

My Commission Expires Oct. 6, 2024 { (

Official Signature of Notary

My commission expires: Ces Loy QoQ

Page 10

. Or a
Comols it fox A CAP] CASE

4
Case 1:20-cv-01062-LCB-LPA Document 2 Filed 11/23/20 Page 10 of 10
